DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please also insert the WIPO patent publication number and publication date directly following the international application number and date in paragraph [0001] of the Specification. Appropriate correction is required.
The disclosure is objected to because of the following informalities: the element numbers 117, 141, 200B, 309 & 368 demonstrated in the Drawings, (Figure 1, Figure 1, Figure 2B, Figure 3A and Figure 3C respectively for each element), are not listed in the Specification. Appropriate correction is required.
The disclosure is objected to because of the following informalities: the element number 122 in Figure 1 is used in two different places for “a patient access”.  Please verify that the patient access shown here is the same or different “patient access” to correspond with element number 122.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: in paragraph [0036] of the Specification, element number 201E is stated to interact with pump 216, but pump 218 is shown on line 201E instead for Figure 2A.  Appropriate correction is required.
The use of the terms, Java, C++, LabView, etc., may potentially be trademarked as noted in this application. Please confirm if these terms are trademarked, and if so, the term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 17-19 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “an accessory fluid circuit for a multiple-stream blood treatment system having at least two pumps, at least one of which includes a blood pump” in the preamble of the claim.  However, the body of the claim does not specify how any of the above recited components in the preamble are part of or interact with the claimed invention.  For example, the body of the claim does not specify any “fluid” in or interacting with the system, the body of the claim does not specify the “multiple streams” in the invention, the body of the claim does not specify the system/component that carries out the blood treatment, the body of the claim does not specify the pumps in the circuit, their location in the circuit, or how they interact with the claimed components in the body of the claim.  All of these issues make the claimed invention unclear/indefinite as a result.
Claims 2-4 recite the limitation “a fluid circuit” in their preambles, making it unclear if their “fluid circuits” are the same limitation as “an accessory fluid circuit” as claimed in Claim 1, or if these “fluid circuits” are different.  In the event the “fluid circuits” are different, the limitations following this limitations in each claim are also indefinite for failing to further limit the claimed invention.   Examiner interprets the “fluid circuits” to be the same as “an accessory fluid circuit” in Claim 1.
Claim 2 recites the limitation “a pump”.  It is not clear if this “pump” is the same limitation as “at least two pumps” or “a blood pump” as on line 2 of Claim 1, or if this “pump” is a different “pump” altogether.  Examiner interprets this “pump” to be the same as at least one of “a blood pump” in Claim 1.
Claim 3 recites the limitation “a blood pump”.  It is not clear if this “blood pump” is the same limitation as “a blood pump” as on line 2 of Claim 1, or if this “blood pump” is a different “blood pump” altogether.  Examiner interprets this “pump” to be the same as a blood pump” in Claim 1.
Claim 5 recites the limitation “blood” on line 8.  It is not clear if this “blood” is the same limitation as “blood” as on line 5 of Claim 5, or if this “blood” is a different “blood” altogether.  Examiner interprets this “blood” to be the same as the earlier “blood” in Claim 5.
Claim 6 recites the limitation “blood” on line 2.  It is not clear if this “blood” is the same limitation as “blood” as on line 5 of Claim 5, or if this “blood” is a different “blood” altogether.  Examiner interprets this “blood” to be the same as the earlier “blood” in Claim 5.
Claim 7 recites the limitation “blood” on line 2.  It is not clear if this “blood” is the same limitation as “blood” as on line 5 of Claim 5, or if this “blood” is a different “blood” altogether.  Examiner interprets this “blood” to be the same as the earlier “blood” in Claim 5.
Claim 8 recites the limitation “blood” on line 2.  It is not clear if this “blood” is the same limitation as “blood” as on line 5 of Claim 5, or if this “blood” is a different “blood” altogether.  Examiner interprets this “blood” to be the same as the earlier “blood” in Claim 5.
Claim 17 recites the limitations “an accessory fluid circuit for a multiple-stream blood treatment system having at least two pumps, at least one of which includes a blood pump” in the preamble of the claim.  However, the body of the claim does not specify how any of the above recited components in the preamble are part of or interact with the claimed invention.  For example, the body of the claim does not specify any “fluid” in or interacting with the system, the body of the claim does not specify the “multiple streams” in the invention, the body of the claim does not specify the system/component that carries out the blood treatment, the body of the claim does not specify the pumps in the circuit, their location in the circuit, or how they interact with the claimed components in the body of the claim.  All of these issues make the claimed invention unclear/indefinite as a result.
Claim 18 recites the limitation “a pump”.  It is not clear if this “pump” is the same limitation as “at least two pumps” or “a blood pump” as on line 2 of Claim 17, or if this “pump” is a different “pump” altogether.  Examiner interprets this “pump” to be the same as at least one of “a blood pump” in Claim 17.
Claim 19 recites the limitation “a blood pump”.  It is not clear if this “blood pump” is the same limitation as “a blood pump” as on line 2 of Claim 17, or if this “blood pump” is a different “blood pump” altogether.  Examiner interprets this “pump” to be the same as a blood pump” in Claim 17.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a date store” “storing data” in claim 21.  The term “store” is generic and broad, and coupled with the functional limitation “storing data” indicate 112(f) construction.  As a result, the Examiner treats this limitation under 112(f) and refers to the instant Specification in paragraph [0052]: “The sequence of programmed instructions and data associated therewith can be stored in a non-transitory computer-readable medium such as a computer memory or storage device which may be any suitable memory apparatus”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 17, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Humes et al., (“Humes”, US 2009/0060890).
Claims 1, 3 & 4 are directed to an accessory fluid circuit for a multiple-stream blood treatment system, an apparatus or device type invention group.
Regarding Claims 1, 3 & 4, Humes discloses an accessory fluid circuit for a multiple-stream blood treatment system having at least two pumps, (Pumps 436, 446, 504 for Circuit, See Figure 4C, and See paragraphs [0083] & [0084]), at least one of which includes a blood pump, (Pump 504, See Figure 4C, and See paragraphs [0083] & [0084]), the accessory fluid circuit comprising: a first junction connected to an arterial access connector, (Junction 470 to Arterial Cannula 495, See Figure 4C, See paragraph [0081] & [0083]); a second junction connected to a blood oxygenator connector, (Junction 420 to Line with Oxygenator 460 & Venous Reservoir 450, See Figure 4C, See paragraph [0083] & [0082]); and at least two parallel pumping tube segments connected between the first and second junctions and fluidically connected for parallel flow between the arterial access connector and the blood oxygenator connector, (Pumps 436 & 446 on Lines that are connected between Junctions 420 & 470, See Figure 4C, and See paragraphs [0083] & [0084]).
Additional Disclosures Included:
Claim 3: A fluid circuit as in claim 1, wherein the at least two pumps include a blood pump and a replacement fluid pump, (Blood Pump 504, and one of Pumps 436/446 with citrate or calcium type fluid, See Figure 4C, See paragraph [0082] & [0083]).
Claim 4: A fluid circuit as in claim 1, wherein the multiple-stream blood treatment system is configurable for delivering a hemodialysis treatment, (HF/HC 476, See Figure 4C, See paragraph [0083] & [0064]).
Claims 17, 19 & 20 are directed to an accessory fluid circuit for a multiple-stream blood treatment system, an apparatus or device type invention group.
Regarding Claims 17, 19 & 20, Humes discloses an accessory fluid circuit for a multiple-stream blood treatment system having at least two pumps, (Pumps 436, 446, 504 for Circuit, See Figure 4C, and See paragraphs [0083] & [0084]), at least one of which includes a blood pump, (Pump 504, See Figure 4C, and See paragraphs [0083] & [0084]), the accessory fluid circuit comprising: a first junction connected to an arterial access connector, (Junction 470 to Arterial Cannula 495, See Figure 4C, See paragraph [0081] & [0083]); a second junction connected to an extracorporeal blood treatment device, (Junction 420 to Line with Oxygenator 460 & Venous Reservoir 450, See Figure 4C, See paragraph [0083] & [0082]); and at least two parallel pumping tube segments connected between the first and second junctions and fluidically connected for parallel flow between the arterial access connector and the extracorporeal blood treatment device, (Pumps 436 & 446 on Lines that are connected between Junctions 420 & 470, See Figure 4C, and See paragraphs [0083] & [0084]).
Additional Disclosures Included:
Claim 19: The accessory fluid circuit as in claim 17, wherein the at least two pumps include a blood pump and a replacement fluid pump, (Blood Pump 504, and one of Pumps 436/446 with citrate or calcium type fluid, See Figure 4C, See paragraph [0082] & [0083]).
Claim 20: The accessory fluid circuit as in claim 17, wherein the multiple-stream blood treatment system is configurable for delivering a hemodialysis treatment, (HF/HC 476, See Figure 4C, See paragraph [0083] & [0064]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5-8, 18 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humes in view of Demers et al., (“Demers”, US 2012/0130298).
Claim 2 is directed to an accessory fluid circuit for a multiple-stream blood treatment system, an apparatus or device type invention group.
Regarding Claim 2, Humes discloses a fluid circuit as in claim 1, but does not explicitly disclose further comprising instructions for using the multiple-stream blood treatment system including an instruction to operate a pump in a reverse direction relative to a normal mode.
Demers discloses a fluid circuit, (See Abstract, Demers), further comprising instructions for using the multiple-stream blood treatment system including an instruction to operate a pump in a reverse direction relative to a normal mode, (See paragraph [0193] or [0235], Demers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid circuit of Humes by incorporating 
further comprising instructions for using the multiple-stream blood treatment system including an instruction to operate a pump in a reverse direction relative to a normal mode 
as in Demers because “such reversal of flow may be employed, for example, during priming of the pump, to check for an aberrant line condition (e.g., a line occlusion, blockage, disconnect, or leak), or to clear an aberrant line condition (e.g., to try to dislodge a blockage)”, (See paragraph [0193], Demers).
Claims 5-8 is directed to a method of performing blood treatments, a method type invention group.
Regarding Claim 5, Humes discloses a method of performing blood treatments, (See Abstract), comprising: 
at a first time, connecting a first fluid circuit to, and performing a first blood treatment by operating, a machine with at least two pumps, (Circuit with Pumps 436, 446, 504 for Circuit in which HF/HC 476 or SCID 655 perform blood treatment, See Figure 4C, and See paragraphs [0083], [0084] & [0081]); 
at a second time, connecting a second fluid circuit to, and performing a blood oxygenation treatment by pumping blood, (Blood enters Line with Oxygenator via Junction 420 being driven by Blood Pump 504, See Figure 4C, See paragraphs [0083] & [0084]), in parallel using the at least two pumps, thereby to obtain a higher blood flow rate than a maximum rate of either of the at least two pumps alone; 
at the second time, applying blood from the at least two pumps to a blood oxygenator, (Blood enters Line with Oxygenator via Junction 420 being driven by Blood Pump 504, See Figure 4C, See paragraphs [0083] & [0084]).
Humes does not disclose pumping the blood in parallel using the at least two pumps, thereby to obtain a higher blood flow rate than a maximum rate of either of the at least two pumps alone.
Demers discloses a method of performing blood treatments, (See Abstract, Demers), for pumping the blood in parallel using the at least two pumps, thereby to obtain a higher blood flow rate than a maximum rate of either of the at least two pumps alone, (Blood Pumps 1145 & 1146 arranged in parallel, See Figure 1, See paragraphs [0138], Demers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Humes by incorporating 
pumping the blood in parallel using the at least two pumps, thereby to obtain a higher blood flow rate than a maximum rate of either of the at least two pumps alone
as in Demers so that “blood…can be added…if there is a need to increase the blood flow rate through the bypass circuit, if the patient’s blood pressure drops, or if there is a need to increase the patient’s hematocrit”, (See paragraph [0138], Demers), in order to “meet the flow requirements of CPB [cardiopulmonary bypass]…with the flexibility to introduce pulsatile flow if desired”, (See paragraph [0009], Demers).
Additional Disclosures Included: 
Claim 6: The method of claim 5, wherein the first blood treatment is a hemodialysis or hemofiltration treatment, (HF/HC 476, See Figure 4C, See paragraph [0083] & [0064], Humes), that includes dilution of blood with a medicament, (Calcium Feed 445 to Pump 446 to Blood Line 430, See Figure 4C, See paragraphs [0082] & [0083], Humes; The Examiner notes that dilution of blood must occur when an additional non-blood fluid is added to said blood).
Claim 7: The method of claim 5, wherein the first blood treatment is a hemodialysis or hemofiltration treatment that includes dilution of blood with a replacement fluid, (HF/HC 476, See Figure 4C, See paragraph [0083] & [0064], Humes, “dialysate”; Alternatively, Calcium Feed 445 to Pump 446 to Blood Line 430, See Figure 4C, See paragraphs [0082] & [0083], Humes, with calcium being a “replacement” fluid; The Examiner notes that dilution of blood must occur when an additional non-blood fluid is added to said blood).
Claim 8: The method of claim 5, wherein the first blood treatment is a hemodialysis or hemofiltration treatment that includes dilution of blood with an anticoagulant medicament, (Citrate Feed 435 to Pump 436 to Blood Line 430/480, See Figure 4C, and See paragraphs [0082], [0083] & [0078], Humes; The Examiner notes that dilution of blood must occur when an additional non-blood fluid is added to said blood).
Claims 18 & 21 are directed to an accessory fluid circuit for a multiple-stream blood treatment system, an apparatus or device type invention group.
Regarding Claim 18, Humes discloses the accessory fluid circuit as in claim 17, but does not explicitly disclose further comprising instructions for using the multiple-stream blood treatment system including an instruction to operate a pump in a reverse direction relative to a normal mode.
Demers discloses an accessory fluid circuit, (See Abstract, Demers), further comprising instructions for using the multiple-stream blood treatment system including an instruction to operate a pump in a reverse direction relative to a normal mode, (See paragraph [0193] or [0235], Demers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the accessory fluid circuit of Humes by incorporating 
further comprising instructions for using the multiple-stream blood treatment system including an instruction to operate a pump in a reverse direction relative to a normal mode 
as in Demers because “such reversal of flow may be employed, for example, during priming of the pump, to check for an aberrant line condition (e.g., a line occlusion, blockage, disconnect, or leak), or to clear an aberrant line condition (e.g., to try to dislodge a blockage)”, (See paragraph [0193], Demers).
Regarding Claim 21, Humes discloses the accessory fluid circuit as in claim 17, further comprising having a controller to configure the controller to control a type of the accessory fluid circuit, (See paragraph [0091], Humes).
Humes does not explicitly disclose a data store storing data being used by the controller.
Demers discloses an accessory fluid circuit, (See Abstract, Demers), with a data store storing data being used by the controller, (Processor 134, See Figure 26, See paragraph [0310]; processor includes computer memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the accessory fluid circuit of Humes by incorporating 
a data store storing data being used by the controller
as in Demers so that the processor contains “appropriate circuitry, programming, computer memory, electrical connections, and the like to perform a specified task” for “a desired operating sequence or protocol”, (See paragraph [0310], Demers).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779